EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows, wherein: i) all previously withdrawn claims are rejoined; and ii) only claims being amended herein are listed, all other claims remain as presented in the claim set filed by Applicant on 1/29/2021: 

Claims
Claim 43. (Rejoined – Currently Amended): A method of preparing the myricetin derivative or the pharmaceutically acceptable salt thereof according to claim [[42]]31, comprising the steps of:
a)    protecting phenolic hydroxyl groups at the C-7, C-3’, C-4’ and C-5’ positions of starting material myricetrin M1, to form benzyl-protected myricetrin derivative M2;
b)    removing the C-3 rhamnose from myricetrin M2 to form benzyl-protected myricetin derivative M3;
c)    condensing benzyl-protected myricetin M3 with acetyl lactosyl-bromide M4, in the presence of an alkali, to obtain lactosyl derivative M5;
d)    deprotecting the benzyl group from M5 by palladium-carbon catalysis to obtain acetyl-protected lactosyl derivative M6; or deprotecting the acetyl group from M5 in the presence of sodium methoxide to obtain benzyl-protected lactosyl derivative M6’;

f)    reacting M7 with an alkali metal or alkaline earth metal to obtain M8, M9, or M10, wherein, structures of M1, M2, M3, M4, M5, M6, and M6’ as shown below:


    PNG
    media_image1.png
    497
    879
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    442
    media_image2.png
    Greyscale




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED NOTICE OF ALLOWANCE
DETAILED ACTION
This Office Action is in response to internal review noting sub-optimal quality of the chemical structure drawing in amended claim 43, in the notice of allowance dated 2/11/2021. This action serves to address the quality of said drawing by including an updated amended claim 43 with a drawing having improved quality, see above. This change does not affect the allowability of 
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623